Citation Nr: 0334015	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  99-03 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for asthma, for the 
purpose of paying accrued benefits.  

2.  Entitlement to service connection for gout, for the 
purpose of paying accrued benefits.  

3.  Entitlement to an effective date prior to May 13, 1986, 
for service connection for bilateral hearing loss, for the 
purpose of paying accrued benefits.  

4.  Entitlement to an effective date prior to May 13, 1986, 
for a 10 percent rating for a disfiguring scar of the neck, 
for the purpose of paying accrued benefits.  

5.  Entitlement to a rating in excess of 30 percent for a 
gunshot wound to the left leg, Muscle Group XI, for the 
purpose of paying accrued benefits.  

6.  Entitlement to a rating in excess of 10 percent for a 
gunshot wound to the left neck, Muscle Group XXII, for the 
purpose of paying accrued benefits.  

7.  Entitlement to a rating in excess of 10 percent for a 
gunshot wound to the right forearm, Muscle Group VII, for the 
purpose of paying accrued benefits.  

8.  Entitlement to a rating in excess of 20 percent for a 
shell fragment wound to the right hand, Muscle Group IX, for 
the purpose of paying accrued benefits.  

9.  Entitlement to a compensable rating for a shell fragment 
wound to the right thigh, Muscle Group (MG) XIII, for the 
purpose of paying accrued benefits.  

10.  Entitlement to a compensable rating for a shell fragment 
wound to the left chest area, for the purpose of paying 
accrued benefits.  

11.  Entitlement to a specially adapted housing or special 
home adaptation grant, for the purpose of paying accrued 
benefits.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to February 
1946, and died in March 1995.  The appellant in this case is 
the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1998 and August 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

In January 1997, the appellant testified at a personal 
hearing held before a hearing officer at the RO.  In 
September 1999, she testified at a video-teleconference, with 
the undersigned Veterans Law Judge presiding.  

In a February 2001 decision, the Board denied the appellant 
entitlement to service connection for asthma and gout; an 
earlier effective date for the award of service connection 
for hearing loss; increased ratings for left leg, left neck 
and right forearm gunshot wounds; and increased ratings for 
right hand, right thigh and left chest shell fragment wounds, 
all for accrued benefits purposes.  The same decision 
dismissed the appeal as to her entitlement to an earlier 
effective date for a disfiguring neck scar rating and for a 
specially adapted housing or special home adaptation grant, 
for the purpose of paying accrued benefits.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans' Claims (Court).  

In a September 2001order, the Court granted the Secretary's 
Motion for Remand and to Stay Proceedings, to which the 
appellant concurred.  Pursuant to the actions requested in 
the Motion, the Court vacated the Board's February 2001 
decision, in its entirety, and remanded the issues to the 
Board for issuance of a readjudication decision that takes 
into consideration, and is in compliance with, the Veterans' 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  

In a June 2002 decision, the Board denied, for purposes of 
paying accrued benefits, entitlement to:  service connection 
for asthma and gout; effective date prior to May 13, 1986, 
for service connection for hearing loss; higher ratings than 
the ones currently assigned for gunshot wounds to the left 
leg (Muscle Group XI), left neck (Muscle Group XXII), right 
forearm (Muscle Group VII); higher ratings than the ones 
currently assigned for shell fragment wounds to:  the right 
hand (Muscle Group IX), right thigh (Muscle Group XIII) 
(noncompensable), left chest area (noncompensable); and 
dismissed, for accrued benefits purposes, the claims for 
entitlement to a 10 percent rating for neck scar and for 
specially adapted housing or special home adaption grant.  
The appellant appealed the Board's June 2002 decision to the 
Court.  

In a March 2003 order, the Court granted the Secretary's 
unopposed Motion for Remand and to Stay Proceedings.  
Pursuant to the actions requested in the Motion, the Court 
vacated the Board's June 2002 decision, in its entirety, and 
remanded the issues to the Board for issuance of a 
readjudication decision in order for the Board to address 
compliance with the VCAA's notification provisions.  




REMAND

In the June 2002 decision, the Board addressed the VCAA and 
noted that the October 1998 and December 1998 Statements of 
the Case, provided to both the appellant and her 
representative, specifically satisfied the requirement at 
§ 5103 of the new statute, in that they clearly notified the 
appellant and her representative of the evidence necessary to 
substantiate her claim.  

The Board further found that the duties to assist provided 
under the new statute at § 5103A also had been fulfilled in 
that all evidence and records identified by the appellant as 
plausibly relevant to her pending claim had been collected 
for review, service records and VA medical records were 
obtained and associated with the claims folder, and she had 
presented testimony at personal hearings held at the RO, to 
include a video-teleconference held before the undersigned.  
However, in the most recent Motion to Remand and Stay 
Proceedings, it was argued that the communication contained 
in the record did not satisfy the standard erected by the 
VCAA.  Specifically, VA failed to inform the appellant which 
evidence VA will seek to provide and which evidence the 
appellant was to provide, citing Quartuccio v. Principi, 16 
Fed. App. 183, 187 (2002) (decided subsequent to the Board's 
June 13, 2002 decision).  

The aforementioned Motion also argued that VA failed to 
adequately discuss the amended duty to notify with respect to 
the appellant's claims.  Specifically, VA failed to discuss 
the provision that the required notice to the appellant of 
the information and evidence necessary to substantiate her 
claim, indicate what portion of any such information or 
evidence is to be provided by which party, and failed to 
discuss whether the documents that it referenced, or any 
other document in the record, satisfied that requirement, 
citing Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(also decided subsequent to the Board's June 13, 2002 
decision).  Hence, because VA failed to adequately address 
the notice requirement, VA did not consider all applicable 
provisions of law and provide an adequate statement of 
reasons or bases for its decision.  See Quartuccio, 16 Fed. 
App. at 187; Charles, 16 Vet. App. at 373-74.  

Recent decisions of the Federal Court in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003), and in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003) have also addressed 
shortcomings of VA in its application of VCAA.  

In September 2003, the appellant submitted additional 
evidence directly to the Board, without a written waiver of 
initial RO review of that evidence.  This evidence appears to 
be duplicate copies of evidence already in the claims file.  
Nevertheless, the Federal Circuit Court, also in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
at 1339, held that additional development by the Board, 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2003), was invalid because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304 (2003), it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver.  The Court found that it was contrary to 
the requirement of 38 U.S.C.A. § 7104(a) (West 2002) that 
"[a]ll questions in a matter which...is subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary."  The appellant has not had the benefit of 
initial consideration of this recently submitted evidence.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the appellant a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate each of the 
claims on appeal.  A general form letter, 
prepared by the RO, not specifically 
addressing the disabilities and 
entitlements at issue, is not acceptable.  
The letter should inform the appellant of 
which portion of the information and 
evidence is to be provided by the 
appellant and which part, if any, VA will 
attempt to obtain on behalf of the 
appellant.  

2.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Thereafter, the RO should 
readjudicate this claim, to include the 
recently submitted evidence.  If this 
evidence is duplicative of evidence 
previously submitted, this should be 
noted by the RO.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



